DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 12/14/2021 is being entered. Claims 1, 13, and 14 are currently amended. The amendments does overcome the objections to the Figures and Specification. However, the specification has new objections. The amendments does overcome the 35 U.S.C 102(a)(2) rejection and the 35 U.S.C 103 rejection. However, a further search has provided a new reference.

Specification
The disclosure is objected to because of the following informalities:
In Paragraphs 0107 and 0122, Applicant refers to the deviation as 107 in Paragraph 0107 as well as the GPS navigation in Paragraph 0122.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The term “substantially” in claims 1, 13, and 14 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide The “adjusting/modifying” in the independent claims are rendered indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Noca et al. (U.S. Publication No. 2019/0178749 A1) hereinafter Noca in view of Young et al. (KR 2009/0005614) hereinafter) hereinafter Young.

Regarding claim 1, Noca discloses a method for testing a UAS in a fully autonomous operating mode in a wind tunnel comprising:
see Figure 3B below - depicts the drone 6 flying in a wind tunnel 1], a GPS simulator operatively coupled to at least one processor [see Paragraph 0038 - discusses an emulated GPS signal for the drone], and a UAS position locating apparatus disposed at one or more locations at the wind tunnel and operatively coupled to said GPS simulator [see Paragraph 0038 - discusses that a camera system is connected to the UAV (for position tracking) in addition to the position sensor (GPS emulator - discusses that the accelerometer and gyroscope act as an emulated GPS signal for the drone), the sensing means (camera and position sensor) are used to calculate aerodynamic forces acting on the UAV and see Figure 3b below - depicts the camera system positioned on/around the wind tunnel]; 

    PNG
    media_image1.png
    230
    459
    media_image1.png
    Greyscale

Figure 3B of Noca

flying said UAS in a space in said wind tunnel to achieve a simulated flight over a route longer than any physical extent of the flyable airspace of the wind tunnel [see Figure 3B above - depicts the drone 6 flying in a wind tunnel 1 with a wind flow in the y direction (drone autonomously simulating a flight route longer than the flyable space) within a test facility]; and
see Paragraph 0038 - discusses that a camera system is connected to the UAV for position tracking].

	However, Noca fails to disclose:
an unmanned aerial system (UAS) with an onboard GPS navigation system;
advancing by said at least one processor, a simulated position transmitted by said GPS simulator during said simulated flight, said simulated position transmitted by said GPS simulator to said onboard GPS navigation system;
adjusting substantially in real time said advancing simulated position to reflect the actual perturbed position of said UAS in the flyable airspace of the wind tunnel; and 
repeating said step of flying to said step of adjusting for a duration of the simulated flight.

Young discloses:
a vehicle with an onboard GPS navigation system [see Figure 1 below - depicts a GPS 150 onboard a vehicle 120];
a GPS simulator [see Figure 1 below - depicts a GPS simulator 140];
advancing by said at least one processor, a simulated position transmitted by said GPS simulator during said simulated flight, said simulated position transmitted by said GPS simulator to said onboard GPS navigation system [see Figure 3 below and see Page 7 Paragraphs 0038-0042 - discusses that a GPS simulator sends a signal (current position) to a GPS onboard a vehicle].
adjusting substantially in real time said advancing simulated position to reflect an actual position [see Page 7 Paragraph 0035 – discusses that the GPS simulator improves GPS by radiating actual GPS satellite signals corresponding to the position of a vehicle].
Young suggests that by using a GPS simulator with an onboard GPS, the accuracy (of GPS) is improved [see Page 6 Paragraphs 0022-0023], and that reception performance of the onboard GPS is improved [see Page 7 Paragraph 0035].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAS system as taught by Noca to include a GPS simulator off board from a vehicle and to transmit to an onboard GPS navigation system to adjust the position of the vehicle as determined by the GPS simulator as taught by Young in order to improve accuracy of a GPS [Young, see Page 6 Paragraphs 0022-0023 and see Page 7 Paragraph 0035].

Further, Noca and Young disclose the invention, flying to said step of adjusting for a duration of the simulated flight, except for the “repeating” said step of flying to said step of adjusting for a duration of the simulated flight. It would have been obvious to one having ordinary skill in the art at the time the invention was made to repeat said steps, since the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 2, Noca and Young disclose the invention with respect to claim 1. Noca further discloses wherein said step of flying comprises a perturbation within the flyable airspace of the wind tunnel causes the actual position of said UAS to deviate from a simulated position based on time of flight [see Paragraph 0038 - discusses causing shears and gusts of wind in a wind tunnel using a wind generation unit, this would disrupt the position of the GPS of the UAV].

Noca and Young disclose the invention with respect to claim 2. Noca further discloses wherein said perturbation caused by an intentional upset to an airflow within the wind tunnel [see Paragraph 0034 - discusses modifying a wind physical property (a force, a velocity, an intensity, a temporal variation, a pressure, a direction) using a control unit].

Regarding claim 4, Noca and Young disclose the invention with respect to claim 3. Noca further discloses wherein said intentional upset to the airflow within the wind tunnel comprises a simulated wind gust [see Paragraph 0034 - discusses modifying a wind physical property (a force, a velocity, an intensity, a temporal variation, a pressure, a direction) using a control unit, see Paragraph 012 - discusses generating a wind gust using the control unit].

Regarding claim 5, Noca and Young disclose the invention with respect to claim 4. Noca further discloses wherein said simulated wind gust comprises an updraft [see Paragraph 0034 - discusses the direction of the generated wind can be in the Y-direction (updraft)].

Regarding claim 6, Noca and Young disclose the invention with respect to claim 4. Noca further discloses wherein said simulated wind gust comprises a microburst [see Paragraph 0034 - discusses modifying a wind physical property (a force, a velocity, an intensity, a temporal variation, a pressure, a direction) using a control unit, see Paragraph 012 - discusses generating a wind gust using the control unit, therefore the system is capable of generating microburst by controlling the force and temporal variation].

Regarding claim 13, Noca discloses a system for testing a UAS in a fully autonomous operating mode in a wind tunnel comprising: 
see Figure 3B below - depicts an aerial vehicle (drone) 6 flying in a wind tunnel 1], the UAS having a range of flight motion in the flyable airspace within said wind tunnel [, see Figure 3B below - depicts the drone 6 flying in a wind tunnel 1 with a wind flow in the y direction (drone autonomously simulating a flight route longer than the flyable space) within a test facility];

    PNG
    media_image1.png
    230
    459
    media_image1.png
    Greyscale

Figure 3B of Noca

a GPS simulator operatively coupled to at least one processor [see Paragraph 0038 - discusses an emulated GPS signal for the drone]; and 
a UAS position locating apparatus disposed at one or more locations at the wind tunnel to determine an actual position of the UAS in the flyable airspace operatively coupled to the GPS simulator [see Paragraph 0038 - discusses that a camera system is connected to the UAV (for position tracking) in addition to the position sensor (GPS emulator - discusses that the accelerometer and gyroscope act as an emulated GPS signal for the drone), the sensing means (camera and position sensor) are used to calculate aerodynamic forces acting on the UAV and see Figure 3b below - depicts the camera system positioned on/around the wind tunnel, see Paragraph 0038 - discusses that a camera system is connected to the UAV for position tracking].

However, Noca fails to disclose:
an onboard GPS navigation system;
a GPS simulator operatively coupled to at least one processor to transmit a simulated position to said onboard GPS navigation system; and
to modify said simulated position substantially in real-time based on the actual perturbed position of the UAS in the flyable airspace.

Young discloses: 
a vehicle with an onboard GPS navigation system [see Figure 1 below - depicts a GPS 150 onboard a vehicle 120];
a GPS simulator [see Figure 1 below - depicts a GPS simulator 140];
GPS simulator operatively coupled to at least one processor to transmit a simulated position to said onboard GPS navigation system [see Figure 3 below and see Page 7 Paragraphs 0038-0042 - discusses that a GPS simulator sends a signal (current position) to a GPS onboard a vehicle].
to modify said simulated position substantially in real-time based on a position of a vehicle [see Page 7 Paragraph 0035 – discusses that the GPS simulator improves GPS by radiating actual GPS satellite signals corresponding to the position of a vehicle].
Young suggests that by using a GPS simulator with an onboard GPS, the accuracy (of GPS) is improved [see Page 6 Paragraphs 0022-0023], and that reception performance of the onboard GPS is improved [see Page 7 Paragraph 0035].

Noca to include a GPS simulator off board from a vehicle and to transmit to an onboard GPS navigation system to modify the position of the vehicle as determined by the GPS simulator as taught by Young in order to improve accuracy of a GPS [Young, see Page 6 Paragraphs 0022-0023 and see Page 7 Paragraph 0035].


Regarding claim 14, Noca discloses a method for testing a UAS in a fully autonomous operating mode in a wind tunnel comprising:
a UAS having a range of flight motion in a flyable airspace within a wind tunnel [see Figure 3B below - depicts the drone 6 flying in a wind tunnel 1], a navigation simulator operatively coupled to at least one processor [see Paragraph 0038 - discusses an emulated GPS signal for the drone], and a UAS position locating apparatus disposed at one or more locations at the wind tunnel and operatively coupled to said GPS simulator [see Paragraph 0038 - discusses that a camera system is connected to the UAV (for position tracking) in addition to the position sensor (GPS emulator - discusses that the accelerometer and gyroscope act as an emulated GPS signal for the drone), the sensing means (camera and position sensor) are used to calculate aerodynamic forces acting on the UAV and see Figure 3b below - depicts the camera system positioned on/around the wind tunnel]; 

    PNG
    media_image1.png
    230
    459
    media_image1.png
    Greyscale

Figure 3B of Noca

flying said UAS in a space in said wind tunnel to achieve a simulated flight over a route longer than any physical extent of the flyable airspace of the wind tunnel [see Figure 3B above - depicts the drone 6 flying in a wind tunnel 1 with a wind flow in the y direction (drone autonomously simulating a flight route longer than the flyable space) within a test facility];
advancing by said at least one processor, a simulated position transmitted by said navigation simulator during said simulated flight [see Paragraph 0038 - discusses that the accelerometer and gyroscope act as an emulated GPS signal for the drone]; and
measuring by said UAS position locating apparatus, an actual position of said UAS substantially in real time [see Paragraph 0038 - discusses that a camera system is connected to the UAV for position tracking].

However, Noca fails to disclose:
providing an unmanned aerial system (UAS) with an onboard navigation,
advancing by said at least one processor, a simulated position transmitted by said navigation simulator during said simulated flight to said onboard navigation system;

repeating said step of flying to said step of adjusting for a duration of the simulated flight.

Young discloses:
providing an unmanned aerial system (UAS) with an onboard navigation [see Figure 1 below - depicts a GPS 150 onboard a vehicle 120];
a GPS simulator [see Figure 1 below - depicts a GPS simulator 140];
advancing by said at least one processor, a simulated position transmitted by said navigation simulator during said simulated flight to said onboard navigation system [see Figure 3 below and see Page 7 Paragraphs 0038-0042 - discusses that a GPS simulator sends a signal (current position) to a GPS onboard a vehicle]; and
adjusting substantially in real time said advancing simulated position to reflect an actual position [see Page 7 Paragraph 0035 – discusses that the GPS simulator improves GPS by radiating actual GPS satellite signals corresponding to the position of a vehicle].
Young suggests that by using a simulator with an onboard navigation system, the accuracy (of the navigation system) is improved [see Page 6 Paragraphs 0022-0023], and that reception performance of the onboard navigation system is improved [see Page 7 Paragraph 0035].

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAS system as taught by Noca to include a navigation simulator off board from a vehicle and to transmit to an onboard navigation system to adjust the position of the vehicle as determined by the navigation simulator as taught by Young in order to improve accuracy of a navigation system [Young, see Page 6 Paragraphs 0022-0023 and see Page 7 Paragraph 0035].

Further, Noca and Young disclose the invention, flying to said step of adjusting for a duration of the simulated flight, except for the “repeating” said step of flying to said step of adjusting for a duration of the simulated flight. It would have been obvious to one having ordinary skill in the art at the time the invention was made to repeat said steps, since the court has held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 15, Noca and Young disclose the invention with respect to claim 14. Young further discloses wherein said navigation system comprises a GPS navigation system [see Paragraph 0018 - discusses an aerial vehicle (drone) has a GPS on board] and said navigation simulator comprises a GPS simulator [see Paragraph 0038 - discusses an emulated GPS signal for the drone].
Young suggests that by using a GPS simulator with an onboard GPS, the accuracy (of GPS) is improved [see Page 6 Paragraphs 0022-0023], and that reception performance of the onboard GPS is improved [see Page 7 Paragraph 0035].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAS system as taught by Noca to include a GPS simulator off board from a vehicle and to transmit to an onboard GPS navigation system to adjust the position of the vehicle as determined by the navigation simulator as taught by Young in order to improve accuracy of a navigation system [Young, see Page 6 Paragraphs 0022-0023 and see Page 7 Paragraph 0035].


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Noca in view of Young further in view of Beckman et al. (U.S. Patent No. 9,863,840 B2) hereinafter Beckman.

Regarding claim 5, Noca and Young disclose the invention with respect to claim 4.
However, the combination of Noca and Young fails to disclose wherein said simulated wind gust comprises a downdraft.

Beckman discloses wherein said simulated wind gust comprises a downdraft [see Column 4 lines 16-25 - discusses a wind ball (multi-dimensional wind tunnel) generates downdrafts for simulating flight paths].
Beckman suggests that since conventional wind tunnels only provide air flow in one direction, and test data is limited [see Column 1 lines 23-29]. Therefore, by simulating in a multi-dimensional wind tunnel can help reduce costs and development time and improve UAV flight controls [see Column 1 lines 23-29].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV wind tunnel simulator as taught by Noca to be multi-dimensional and generate downdrafts as taught by Beckman in order to reduce costs and development time and improve UAV flight controls [Beckman, see Column 1 lines 23-29].

Regarding claim 7, Noca and Young disclose the invention with respect to claim 4.
However, the combination of Noca and Young fails to disclose wherein said simulated wind gust comprises a vorticity.
Beckman discloses wherein said simulated wind gust comprises a vorticity [see Column 4 lines 16-25 - discusses a wind ball (multi-dimensional wind tunnel) generates vortices].
Beckman suggests that since conventional wind tunnels only provide air flow in one direction, and test data is limited [see Column 1 lines 23-29]. Therefore, by simulating in a multi-dimensional wind tunnel can help reduce costs and development time and improve UAV flight controls [see Column 1 lines 23-29].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the UAV wind tunnel simulator as taught by Noca to be multi-dimensional and generate vortices as taught by Beckman in order to reduce costs and development time and improve UAV flight controls [Beckman, see Column 1 lines 23-29].
	
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Noca in view of Young further in view of Canoy et al. (U.S. Publication No. 2016/0246304 A1) hereinafter Canoy.

Regarding claim 8, Noca and Young disclose the invention with respect to claim 2.
However, the combination of Noca and Young fails to disclose wherein said perturbation is caused by an intentional upset command to a flight control of said UAS.

Canoy discloses wherein a perturbation is caused by an intentional upset command to a flight control of a UAS [see Paragraphs 0044 and 0054 - discusses a processor controlling the motors (autonomously) to cause changes in motion for testing maneuvers].

Regarding claim 9, Noca, Young, and Canoy disclose the invention with respect to claim 8. Canoy further discloses wherein said perturbation comprises an upset in roll or pitch of said UAS [see Paragraph 0044 - discusses the processor causing the autonomous aircraft to perform a roll maneuver].

Regarding claim 10, Noca, Young, and Canoy disclose the invention with respect to claim 8. Canoy further discloses wherein said perturbation comprises an upset in yaw of said UAS [see Paragraph 0054 - discusses the processor causing the autonomous aircraft to perform a yaw maneuver].

Regarding claim 11, Noca and Young disclose the invention with respect to claim 2.
However, the combination of Noca and Young fails to disclose wherein said perturbation comprises an upset in at least one power plant motor or engine.

Canoy discloses wherein a perturbation comprises an upset in at least one power plant motor or engine [see Paragraph 0050 - discusses a processor adjusting power to motors during flight in order to accommodate testing maneuvers].

Regarding claim 12, Noca and Young disclose the invention with respect to claim 2.
However, the combination of Noca and Young fails to disclose wherein perturbation comprises an upset in at least one propeller or fan.

Canoy discloses perturbation comprises an upset in at least one propeller or fan [see Paragraph 0042 - discusses a processor varying, in each motor (associated with each rotor/propeller), power, speed during flight testing].

Canoy suggests that stability is important for drone delivery and by performing flight testing maneuvers to evaluate behavior can help stability determinations [see Paragraphs 0002-0004]. 

Noca to have a processor cause perturbation to the motors and rotors as taught by Canoy in order to help stability determinations before actual flight [Canoy, see Paragraphs 0002-0004].




	Response to Arguments
Applicants’ arguments are persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shayne M Gilbertson whose telephone number is (571)272-4862. The examiner can normally be reached Monday - Friday: 10:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/S.M.G./Examiner, Art Unit 3665                                                                                                                                                                                            /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665